Case 3:20-cr-30147-SMY Document 42 Filed 04/21/21 Page 1of3 Page ID #68

IN THE UNITED STATES DISTRICT COURT

FILED
APR 21 209)

FOR THE SOUTHERN DISTRICT OF ILLINOIS fH RK. U-S. DISTRICT CouRT

UNITED STATES OF AMERICA, )
)

Plaintiff, )

)

vs. )
)

ZACHARY T. WATSON, and )
ALIZE K. MAYES, )
Defendants. )

)

OUTHERN DISTRICT
OF IL
EAST ST. Louis oFFice \°!S

CRIMINAL NO. 20-30147-SMY

Title 18

United States Code,

Sections 2113(a) and (d); 2119;
924(c)(1)(A)(ii).

SUPERSEDING INDICTMENT

THE GRAND JURY CHARGES:

COUNT 1

(Bank Robbery)

On or about August 19, 2020, in Madison County, Illinois, within the Southern District of

Illinois,

ZACHARY T. WATSON and ALIZE K. MAYES,

defendant herein, did by force, violence and intimidation take from the presence of another

$800.00 in United States Currency, belonging to and in the care, custody, control, management,

and possession of the Regions Bank, a bank whose deposits were then insured by the Federal

Deposit Insurance Corporation, and in committing such offense the defendant did put in jeopardy

the life of another person by the use of a dangerous weapon, that is a firearm, in violation of Title

18, United States Code, Sections 2113(a) and (d).

COUNT 2

(Carjacking)

On or about August 19, 2020, in Madison County, Illinois, within the Southern District of
Case 3:20-cr-30147-SMY Document 42 Filed 04/21/21 Page 2of3 Page ID #69

Illinois,
ZACHARY T. WATSON and ALIZE K. MAYES,
the defendants, took a motor vehicle, a 2017 Dodge Ram, that had been transported, shipped, and
received in interstate and foreign commerce from the presence of M.R. by force, violence, and
intimidation, with the intent to cause death and serious bodily harm, in violation of Title 18, United
States Code, Section 2119.
COUNT 3
(Brandishing a Firearm during a Crime of Violence)

On or about August 19, 2020, in Madison County, Illinois, within the Southern District of

Illinois,
ZACHARY T. WATSON and ALIZE K. MAYES,
defendants herein, did knowingly brandish, carry, and use a firearm during and in relation to, and
did knowingly possess a firearm in furtherance of, a crime of violence for which he may be
prosecuted in a court of the United States, that is, carjacking, in violation of Title 18, United States
Code, Section 2119, as charged in Count 2, all in violation of Title 18, United States Code, Section
924(c)(1 (A)Gi).
FORFEITURE ALLEGATION

1. The allegations contained above are hereby re-alleged and incorporated by
reference for the purpose of alleging forfeiture pursuant to Title 18, United States Code, Section
924(d) and Title 28, United States Code, Section 2461(c).

2. Upon conviction of the above offenses in violation of Title 18, United States Code,
Section 2113(a) and (d), the defendants,

ZACHARY T. WATSON and ALIZE K. MAYES,
Case 3:20-cr-30147-SMY Document 42 Filed 04/21/21 Page 30f3 Page ID #70

shall forfeit to the United States a firearm and any and all ammunition contained within the firearm

including, but not limited to the following: all magazines and rounds of ammunition recovered

during the course of this investigation.

Co ya Phot
JENMEER HUDSON

Assistant United States Attorney
_— Digitally signed by STEVEN

Stk ce Date: 2021.04.19 16:1953
-05'00"

STEVEN D. WEINHOEFT

United States Attorney

 

 

 

Recommended Bond: Detention
